Citation Nr: 1107260	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-19 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension to include 
as due to exposure to Agent Orange.

2.  Entitlement to service connection for skin cancer of the 
back.

3.  Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for basal cell carcinoma of the nose.

4.  Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for bilateral hearing loss.

5.  Entitlement to an initial disability rating in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD).

6.  Entitlement to service connection for dental trauma.

7.  Entitlement to service connection for lipoma of the left leg, 
right arm and back.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.M.


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The issues of entitlement to service connection for 
ischemic heart disease and a skin condition have been 
raised by the Veteran but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  

The Veteran served on active duty from August 1966 to August 
1968.  Service in Vietnam and awards of the Combat Infantry Badge 
and Purple Heart Medal are evidenced in the record.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

Procedural history

In an unappealed December 1989 rating decision, the RO denied the 
Veteran's claim for service connection for hearing loss.  In an 
unappealed September 2004 rating decision, the RO denied the 
Veteran's claim for service connection for basal cell carcinoma 
of the nose.

The Veteran's initial claim for service connection for PTSD, 
hearing loss, skin problems, foot problems and a back condition 
were received by VA on April 12, 2004.  In a September 2004 
rating decision, the RO denied all claims.  The Veteran 
disagreed.  In a May 2006 rating decision, the RO granted service 
connection for PTSD and evaluated the disability as 30 percent 
disabling effective April 12, 2004.  The Veteran disagreed with 
the rating decision establishing a 30 percent disability rating 
and perfected an appeal of that issue.  The Veteran did not file 
a substantive claim of the issues decided in the September 2004 
rating decision within the statutory time period for appeal.

The Veteran subsequently sought entitlement to service connection 
for hearing loss again which was denied in an April 2008 rating 
decision.  The Veteran disagreed and perfected an appeal of that 
issue.  In July 2008, the Veteran submitted a claim for service 
connection for hypertension, skin cancer of the nose and back, 
lumps on the arm and hips and dental trauma; those claims were 
denied in a May 2009 rating decision.  The Veteran disagreed and 
perfected an appeal.

In August 2010, the Veteran, J.M. and the Veteran's 
representative presented evidence and testimony in support of the 
Veteran's claims at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of that hearing has been 
associated with the Veteran's VA claims folder. 

The issue of skin cancer of the back is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran has no diagnosed hypertension and 
that the hypertension disorder the Veteran contends he has is not 
due to exposure to herbicides.

2.  The September 2004 rating decision was not appealed as to the 
issue of entitlement to service connection for basal cell 
carcinoma of the nose.  

3.  Evidence received since the September 2004 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for basal cell 
carcinoma of the nose.

4.  The December 1989 rating decision denying service connection 
for hearing loss was not appealed. 

5.  Evidence received since the December 1989 rating decision 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for hearing loss.

6.  The Veteran's service-connected PTSD is manifested by 
homicidal and suicidal ideation, episodes of violent behavior, 
difficulty sleeping, paranoia associated with hypervigilance, 
increased preoccupation with death, nightmares, intrusive 
memories about combat and flashbacks, impaired memory and 
difficulty maintaining hygiene without assistance.

7.  The medical and other evidence of record demonstrates that 
the Veteran's service-connected disabilities, alone, render him 
unable to secure or follow a substantially gainful occupation.

8.  At the August 2010 Board hearing, the Veteran and his 
representative withdrew the issue of entitlement to service 
connection for dental trauma.

9.  At the August 2010 Board hearing, the Veteran and his 
representative withdrew the issue of entitlement to service 
connection for lipomas of the back, right arm and left leg.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 
3.307, 3.309(e) (2010).

2.  Since the September 2004 rating decision, new and material 
evidence has not been received, and the claim of entitlement to 
service connection for basal cell carcinoma of the nose is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).  

3.  Since the December 1989 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

4.  The criteria for an initial disability rating in excess of 30 
percent for service-connected PTSD have been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 4.130 Diagnostic Code 9411 
(2010).

5.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 
4.19 (2010).

6.  The issue of entitlement to service connection for dental 
trauma is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 
2002); 38 C.F.R. § 20.204 (2010).

7.  The issue of entitlement to service connection for lipomas of 
the back, right arm and left leg is dismissed.  38 U.S.C.A. 
§§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for hypertension which he 
essentially contends was caused by his exposure to herbicides.  
He also seeks to reopen claims of entitlement to service 
connection for basal cell carcinoma of the nose and bilateral 
hearing loss.  He contends that the basal cell carcinoma was due 
to the shrapnel that injured his nose in service or that it was 
due to exposure to herbicides during service.  He also contends 
that he was exposed to excessive noise from gunfire, explosions 
and noise of combat during service and that it resulted in his 
hearing loss.  He contends that his service-connected PTSD is 
worse than VA has assigned.  Finally, as is discussed in more 
detail below, the Veteran's claim for an increased disability 
rating implicitly raises a claim for Total Unemployability 
(TDIU).  

The Board will first address preliminary matters and then render 
a decision on the issues on appeal.

The question of whether new and material evidence has been 
received is one that must be addressed by the Board. See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that new 
and material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant.]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the 
Board has a jurisdictional responsibility to consider whether it 
was proper for the RO to reopen a previously denied claim]. 

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

This claim also raises two issues of whether new and material 
evidence has been submitted sufficient to reopen claims of 
service connection for basal cell carcinoma of the nose and 
bilateral hearing loss.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court specifically found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were not 
found in the previous denial.  

With regard to the claim for service connection for hypertension, 
the Veteran was notified in an August 2008 letter of how to 
substantiate a claim for service connection.  In addition, the 
Veteran was informed of how VA determines a disability rating and 
an effective date for a claimed disability.  The Veteran was 
informed of the steps VA would take to assist him in developing 
his claims, including providing him with a medical examination 
and obtaining pertinent records from VA, military and other 
federal and state agencies, and from private medical or 
employment providers. 

With regard to the claim seeking to reopen service connection for 
bilateral hearing loss, the Veteran was informed in a November 
2007 letter from the RO that his previous claim had been denied 
in a December 1989 rating decision and that the decision was 
final.  He was informed that he had to submit new and material 
evidence supporting his claim and he was informed of the meaning 
of the terms "new" and "material."  He was informed of the 
basis for the prior denial for service connection was that his 
service treatment records showed normal hearing upon his 
discharge from active duty.  The Board observes that the RO 
essentially used language that substantially follows the 
regulatory language of 38 C.F.R. § 3.156, set forth below.  In 
any case, as is discussed in detail below, the Board finds that 
new and material evidence has been submitted and reopens the 
claim.  Thus, any deficiency in notice under Kent could not 
result in any prejudice to the Veteran.

With regard to the claim seeking to reopen service connection for 
basal cell carcinoma, the Veteran was informed in an August 2008 
letter that his previous claim had been denied in a September 
2004 rating decision and that the decision was final.  He was 
informed that the claim was denied because there was no evidence 
to show that his basal cell carcinoma was related to his active 
duty service.  As above, he was informed of the meaning of new 
and material evidence.

The Veteran's claim for a higher disability rating for PTSD 
arises from disagreement with the initial disability rating 
assigned by the RO.  The Veteran was informed in a July 2006 
letter that he had to submit evidence that his PTSD had gotten 
worse in order to substantiate a claim for increased disability 
rating.  Moreover, the United States Court of Appeals for the 
Federal Circuit and the United States Court of Appeals for 
Veterans Claims (Court) have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. 
Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).   Finally, the Board observes that the 
Veteran has not contended, nor does the record indicate, that his 
claim has been prejudiced by a lack of notice.  See Goodwin at 
137 [Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements].

With regard to the duty to assist, the record shows that VBA 
obtained the Veteran's service treatment records and VA treatment 
records that pertain to the claimed conditions.  The Veteran 
received VA medical examinations for his service-connected PTSD 
in January 2006, April 2008 and February 2010.  Medical records 
also provide sufficient information regarding the claim of 
service connection for hypertension.    

With regard to the claims to reopen, the Board observes that VA's 
statutory duty to assist a claimant is limited.  For example, the 
Court has held that VA's duty to assist by providing a medical 
examination or opinion does not apply to new and material 
evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) and 
Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007). 

The Veteran has been represented by a service representative and 
has been informed by the RO of the law and regulations that apply 
to his claims.  As indicated above, the Veteran, a friend and the 
Veteran's representative presented evidence and testimony at a 
hearing at the RO before the undersigned VLJ.

For those reasons, the Board finds that VBA satisfied the duties 
to assist and notify the Veteran, and that all due process has 
been provided.  The Board will proceed to a decision on the claim 
on appeal.

Entitlement to service connection for hypertension to 
include as due to exposure to Agent Orange.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).



Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service. 
See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) 
(2010).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases shall be 
service connected. See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. 
§ 3.309(e) (2010).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the occurrence 
of a disease in humans, the Secretary shall prescribe regulations 
providing that a presumption of service connection is warranted 
for that disease for purposes of service connection. 38 U.S.C.A. 
§ 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which he has not 
specifically determined that a presumption of service connection 
is warranted. See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 (June 12, 
2007). The Secretary has determined that hypertension is not 
connected to exposure to herbicides.  See 38 C.F.R. § 3.309(e) 
(2010).

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis. See Combee v. Brown, 24 F.3d 1039, 1043-44 
(Fed.Cir. 1994). As such, the Board must not only determine 
whether the veteran has a disability which is recognized by VA as 
being etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, (see 38 C.F.R. § 3.309(e), but also 
must determine whether his current disability is the result of 
active service under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. 
§ 3.303(d) (2010).

Analysis

The Veteran seeks service connection for hypertension.  
Essentially, he contends that it is due to his exposure to 
herbicides while serving on active duty in Vietnam.  See hearing 
transcript at page 32.  As noted above, in order to establish 
service connection or service-connected aggravation for a present 
disability, the evidence must show: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004).  The Board will address each element in turn.

With regard to element (1), the Board observes that there is no 
medical diagnosis of hypertension in the medical evidence of 
record.  There is, however, evidence such as the 8 January 2009 
cardiology outpatient note that shows the Veteran is treated with 
prescription medication for "blood pressure/heart" and that his 
"HTN" [hypertension] was "at goal."  The Board observes that 
the blood pressure reading in the 8 January note shows 129 over 
80.  The physician did not, however, indicate that the Veteran 
had a history of hypertension or a diagnosis of hypertension.  

In order to be considered for service connection, a claimant must 
first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability. See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service 
connection may not be granted unless a current disability 
exists].  A "current disability" means a disability shown by 
competent medical evidence to exist. See Chelte v. Brown, 10 Vet. 
App. 268 (1997).  In this case, the competent medical evidence 
does not show that the Veteran has hypertension, but rather is 
treated for blood pressure concerns associated with the Veteran's 
Coronary Artery Disease (CAD).  

To the extent that the Veteran's statements that he has 
hypertension can be construed to be evidence that he in fact has 
a diagnosis of hypertension, the Board notes that there is 
nothing in the record to show that the Veteran is qualified to 
make a medical diagnosis.  There is nothing to show that he has 
the requisite training, education or experience to make a 
diagnosis of hypertension.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  The Board 
finds that the medical evidence that does not include such a 
diagnosis is more probative than the Veteran's statements that he 
does have hypertension.

For the sake of completeness, the Board will briefly address the 
remaining two Shedden elements. See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide a claim 
in the alternative].

With regard to element (2), the Board will address injury and 
then disease.  The Veteran's service treatment records do not 
show a diagnosis of or evidence that the Veteran had hypertension 
during active duty.  Indeed, the Veteran does not so contend.  
The Board next looks to the presumption claimed by the Veteran; 
that is, that his hypertension is due to his exposure to the 
herbicide agent orange.  As noted above, a veteran who served in 
the Republic of Vietnam on active duty during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent.  The record establishes that the Veteran served in Vietnam 
during the requisite time period.  Thus, exposure to herbicides 
is presumed.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases shall be 
service connected. See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. 
§ 3.309(e) (2010).  Hypertension, however, is not one of the 
listed diseases.  Indeed, the Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted. See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 72 Fed. 
Reg. 112, 32395 (June 12, 2007). The Secretary has determined 
that hypertension is not connected to exposure to herbicides.  
See 38 C.F.R. § 3.309(e) (2010).

There is no other evidence in the record showing that there is a 
connection between exposure to Agent Orange or any other 
herbicide and hypertension.  To the extent that the Veteran's 
statements can be construed as that evidence, the Board finds 
that the findings of the Secretary of the Department of Veterans 
Affairs, supported by the review of medical evidence, outweighs 
the belief of the Veteran that his hypertension was caused by 
exposure to herbicides.  As above, there is no evidence that the 
Veteran is qualified to make a credible statement regarding a 
connection between herbicide exposure and hypertension.

For those reasons, the Board finds that element (2) has also not 
been met.

With regard to element (3), the Board simply notes that the 
record does not include any evidence that the Veteran's 
hypertension is related to his active duty service.  For that 
reason, the Board finds that element (3) has not been satisfied.

For the reasons and bases stated above, the Board finds that 
entitlement to service connection for hypertension is not 
warranted.

Whether new and material evidence has been submitted which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for basal cell carcinoma 
of the nose.

The law and regulations regarding service connection are stated 
above and will not be repeated here.



Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).



Analysis

The Veteran's initial claim for entitlement to service connection 
for basal cell carcinoma of the nose was denied in a September 
2004 rating decision.  The Veteran did not perfect an appeal of 
that rating decision as it pertained to the claim at issue.  The 
Board finds that the September 2004 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

The Veteran contends that his basal cell carcinoma of the nose 
was caused by the shrapnel that injured him.  See hearing 
transcript at page 21.  The Board will address the evidence 
available at the time of the September 2004 rating decision, 
assess the rationale of the rating decision and determine what 
evidence has been submitted since the September 2004 rating 
decision.

The Veteran first claimed entitlement to service connection for 
basal cell carcinoma of the nose in April 2004.  The medical 
evidence of record included medical records showing that the 
Veteran had an excision of tissue from his nose in September 1997 
and had a VA dermatology examination in February 2003.  The 2003 
examiner described the Veteran's nose as status post-excision 
with negative margins.  Nothing was observed or described 
regarding any new skin disorder involving the Veteran's nose.  An 
April 2004 dermatology consult note reports nothing regarding the 
Veteran's nose other than a complete upper body examination 
including the face was completed.  

The record also included the Veteran's service treatment records.  
A review of those records does not result in any record of 
complaints of or treatment for any carcinoma including any that 
involved the Veteran's nose.  No other medical evidence exists in 
the record.  

The September 2004 rating decision reported the evidence of 
record as described above and determined that there was "no 
medical evidence of record to show that your skin disabilities 
are related to your period of service."  As noted above, in 
order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).  In this case, the RO 
determined that no evidence of element (3) existed.  The Board 
further finds that there was no evidence of basal cell carcinoma 
of the Veteran's nose in the record at the time of the September 
2004 rating decision and no evidence that would satisfy element 
(2).  With regard to element (2), the RO determined that although 
the Veteran may have been presumed to have exposure to herbicides 
by virtue of his service in Vietnam, regulations did not list 
basal cell carcinoma as a disease found to be related or caused 
by such exposure.  Thus, element (2) had also not been satisfied 
in September 2004.

Since the September 2004 rating decision, there has been no 
further evidence provided by the Veteran that would substantiate 
his claim.  Indeed, a February 2010 VA dermatology follow-up 
report indicates nothing about the nose other than basal cell 
carcinoma was excised in 1997.  The Board notes that the Veteran 
testified that he was "100 percent sure" that his cancer was 
caused by shrapnel that struck his nose during service.  See 
hearing transcript at page 21.  However, there is nothing in the 
record to show that the Veteran is qualified to make such a 
statement.  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on which 
to reopen a claim for service connection.  Since that evidence is 
insufficient and no other evidence was submitted, the Board finds 
that new and material evidence has not been presented that is 
sufficient to support reopening the Veteran's claim.

Whether new and material evidence has been submitted which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for bilateral hearing 
loss.

The relevant law and regulations for service connection in 
general and for finality and new and material evidence have been 
stated above.



Service connection - hearing loss

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

Analysis

The Veteran's claim for hearing loss was denied in a December 
1989 rating decision.  The Veteran did not appeal that decision 
and it is therefore final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).

As above, the Board will determine what evidence was of record at 
the time of the December 1989 rating decision, the rationale of 
the rating decision and the evidence submitted since the rating 
decision.

The record at the time of the December 1989 rating decision 
included the Veteran's service treatment records.  Those records 
included results of hearing tests provided upon entry to and 
discharge from active duty.  Those test results showed normal 
hearing.  Moreover, the service treatment records do not show any 
complaints of or treatment for hearing loss during service.  The 
December 1989 rating decision states that the records showed 
audiometric results to be within normal limits.  In terms of 
Shedden, the RO determined that element (2) had not been 
established.

The evidence submitted since the December 1989 rating decision 
includes a June 2007 VA audiology treatment note indicating that 
the Veteran manifested "severe sensorineural hearing loss in 
both ears" with speech recognition scores of 84% in the right 
ear and 76% in the left ear.  The record also includes a January 
2008 VA audiology examination report that stated results of 
hearing tests showed bilateral sensorineural hearing loss, 
"possibly consistent with noise exposure."  The examiner 
reasoned, however, that since normal audiometric results were 
reported at the time of the Veteran's discharge, it was unlikely 
that the Veteran's hearing loss was the result of the "high 
levels of noise" the Veteran reported.  Finally, the Veteran 
testified that he was exposed to combat noise of all types and 
explosions including the explosion of the grenade or mine that 
resulted in his shrapnel wounds.  See hearing transcript at pages 
33-34.  The Veteran also testified that he temporarily lost 
hearing at the time of the grenade explosion.  See hearing 
transcript at page 34.

Preliminarily, the Board observes that the phrase "raise a 
reasonable possibility of substantiating the claim" does not 
create a third element for new and material evidence, but rather 
provides guidance for VA adjudicators in determining whether 
submitted evidence meets the new and material requirements.  See 
Shade v. Shinseki, 24 Vet. App. 110 (2010).  Here, the Veteran 
has submitted evidence of a current disability and has provided 
more detail regarding his injury during service.  The Board 
observes that with regard to Shedden element (3), the Veteran's 
testimony that his hearing was affected by the exposure to noise 
during service is something that the Veteran is qualified to 
testify about and, as such, is presumed to be true.  See Justus 
v. Principi, 3 Vet. App. at 513 (1992).  

For those reasons, the Board finds that new and material evidence 
sufficient to reopen the claim has been presented.  As the Board 
has reopened the claim, it is at this juncture that the Board 
must determine whether VA has met its statutory duty to assist 
the Veteran with regard to the reopened claim.  The Board remands 
the claim for the reasons stated in the Remand below.

Entitlement to an initial disability rating in excess of 
30 percent for service-connected post traumatic stress 
disorder (PTSD).

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Assignment of diagnostic code

The Veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code be used.  
In any event, all psychiatric disabilities, except eating 
disorders, are rating using identical schedular criteria.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010), a 30 
percent rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events)..  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 to 
30 is indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost all 
areas.  A score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or occasionally 
fails to maintain minimal personal hygiene (e.g., smears feces) 
or gross impairment in communication (e. g., largely incoherent 
or mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130.



Analysis

The Veteran's first VA psychiatric examination was in January 
2006.  The examiner reported that the Veteran had been married 
since 1968 and have two grown children and two grandchildren.  
The Veteran reported being close to his family and having several 
friends.  The Veteran denied having legal problems and noted 
having a number of hobbies including hunting and fishing.  The 
Veteran indicated he did not socialize much and reported himself 
to be somewhat isolated.

The examiner described the Veteran as appropriately dressed for 
the examination, his speech was unremarkable, his thinking 
logical and linear and the Veteran related in "an open manner."  
The Veteran denied suicidal and homicidal ideation as well as any 
psychotic symptoms.  

The Veteran told the examiner that he felt better in "open 
spaces" and was anxious being inside.  He stated he dislikes 
crowds and does not go into stores that are crowded and is 
uncomfortable in a restaurant unless his "back is to the wall."  
The examiner reported that the Veteran keeps a "gun nearby," 
keeps his house locked and is hypervigilent and "always 
cautious."  The Veteran reported having sleep difficulties and 
nightmares occasionally.  The examiner characterized the Veteran 
as "jumpy, nervous and hypervigilent."   The examiner 
characterized the Veteran's symptoms as "mild in severity," and 
that while PTSD symptoms have contributed to difficulties the 
Veteran had experienced, it was not the sole reason for them.  A 
GAF score of 60 was stated.

The Board observes that the Veteran was seen on numerous 
occasions in psychiatric follow-ups for observation and revision 
of his psychomedical prescriptions.  At a number of those brief 
encounters, the examining physician would assign a GAF score.  
The Veteran received GAF scores of 50 for December 2004 and March 
and July 2005.  He received GAF scores of 55 in July, September 
and October 2005, January 2006, January and February 2007, and 
January and April 2009.  He received GAF scores of 60 in 
September and October 2007.  In December 2008 he received a GAF 
score of 51 and in February 2010, his GAF was 50.

An April 2008 VA examination report states that the Veteran was 
married for 39 years and that his two teenaged grandsons lived 
with he and his wife.  The Veteran told the examiner that he had 
"a few friends" and he had some problems getting along with 
people.  The examiner stated that the Veteran's wife was of the 
opinion that his medications and hearing loss were the source of 
his problems with getting along with people.  The Veteran stated 
that he was working part time as a home renovator, but that it 
was hard to continue working because his medications made it 
difficult to remain awake.  

The April 2008 examiner reported that the Veteran "has been in 
at least three physical altercations with friends over the past 
six months."  Other assaultive behavior was described.  The 
examiner noted that the Veteran's "psychosocial functional 
status is moderately impaired at the present time."  The Veteran 
was described to be clean and casually dressed, with clear and 
coherent speech, and flat affect and depressed mood.  The Veteran 
was oriented to person and place, but was not oriented to time; 
the examiner noted he was "off on the date by one day."  The 
examiner reported that the Veteran's thought content included 
"ruminations" and "paranoid ideation."  No delusions or 
hallucinations were reported.  The examiner stated that the 
Veteran had sleep impairment and inappropriate behavior 
consisting of aggressiveness and combativeness.  No ritualistic 
or obsessive behavior was noted. The examiner reported that the 
Veteran manifested both homicidal and suicidal thoughts.  The 
Veteran's impulse control was described as "fair."  He was 
reported to be able to maintain minimum personal hygiene.

The examiner reported the Veteran's remote memory was normal, but 
that his recent and immediate memories were "mildly impaired."  
The Veteran and his wife both told the examiner that the 
Veteran's nightmares were becoming more frequent and intense 
since he was last evaluated.  The Veteran was reported to have 
become more "emotionally restricted and numb," and was showing 
more difficulty with concentration.  The Veteran was provided a 
GAF of 55.

As noted above, the Veteran was briefly seen regarding his 
medication in December 2008.  The examiner noted the Veteran was 
alert and oriented to time, place and person, and that his speech 
was "slowed rate and rhythm and soft in volume."  Thought 
process was described as "logical and linear," and thought 
content was described to be normal and without evidence of 
delusions, hallucinations or suicidal or homicidal ideation.  The 
Veteran's memory was described as intact, but the Veteran's 
insight and judgment were "limited."  

Finally, the Veteran was seen in February 2010 for a VA 
examination by the same examiner who provided the April 2008 
examination.  The Veteran had been married for 41 years and that 
their two grandsons still lived with them.  The wife described 
the Veteran's fits of anger toward the teenaged grandsons, but 
noted that he had not been physically aggressive with them.  The 
Veteran reported having a "few" friends who the Veteran's wife 
described were all veterans.  She also described a single 
incident where the Veteran had been violent since the April 2008 
examination.  The Veteran reported that he had great difficulty 
working because of his mental health problems and other health 
problems, and he stated that his many medications made him 
lethargic and dizzy.  The examiner reported that the Veteran has 
been "less motivated to attend to his hygiene and engage in 
hobbies."  The Veteran's wife also described how the Veteran 
does not complete tasks.  

The examiner stated that the Veteran's psychosocial functional 
status is "moderately to severely impaired."    The examiner 
stated that the Veteran was appropriately dressed, with clear and 
coherent speech, blunted affect and depressed mood.  The Veteran 
was reported to be oriented to time, place and person and his 
thought process was unremarkable.  The Veteran's thought content 
included "suicidal ideation, ruminations, paranoid ideation" 
and "paranoia associated with hypervigilance, increased 
preoccupation with death, nightmares, intrusive memories about 
combat and flashbacks."  No delusions or hallucinations were 
reported.  Judgment and insight were intact.  The Veteran was 
reported to have "compulsive patrolling of his home for security 
at night."  The examiner did not find that the Veteran had panic 
attacks, but did report homicidal and suicidal thoughts.  The 
examiner provided a GAF of 50 and noted his "severe occupational 
impairment."

The Veteran testified in the August 2010 hearing that his friend 
J.M. is the only friend he has.  See hearing transcript at page 
5.  He testified that he only gets 5-to-6 hours of sleep per 
night and that he experiences nightmares that wake him.  See 
hearing transcript at page 7.  He testified that he "hates" 
being around a lot of people and J.M. testified that he has 
witnessed the Veteran become uncomfortable around people.  See 
hearing transcript at page 8.  J.M. testified that the Veteran is 
very forgetful and often forgets what it is that he has left home 
to do.  See hearing transcript at pages 10 and 11.  The Veteran 
testified that he is easily overwhelmed, seeks isolation from 
other people and has had crying spells.  See hearing transcript 
at page 13.  The Veteran testified that he has to be reminded to 
keep his hygiene up.  See hearing transcript at page 13.  J.M. 
testified that the Veteran has a lot of difficulty with anger.  
See hearing transcript at page 14.  The Veteran testified that he 
didn't tell the psychiatric examiner that he slept with a pistol 
because he "wasn't asked."  But the fact that the Veteran has a 
pistol in his bed was confirmed by J.M.  See hearing transcript 
at pages 17-20.  Finally, the Veteran testified that he and his 
wife rarely socialize, but they do go to a restaurant a couple of 
times a month and a movie once a month.  The Veteran, however, 
stated that he didn't hunt and fish anymore and that he had been 
arrested before because of PTSD.  See hearing transcript at page 
20.

A July 2005 statement by the Veteran's daughter, a nurse 
practitioner, has always been a loner and was always gone.  She 
described his lifestyle as "explosive, destructive and 
completely isolated.  She described his abuse of alcohol and how 
she sees similar behavior in the way the Veteran relates to the 
two grandchildren he and his wife have taken into their home.  A 
July 2008 statement of the Veteran's wife relates that the 
Veteran has memory problems and great difficulty concentrating.  
She stated that the Veteran has been aggressive at times with her 
and other family members and that he was becoming more and more 
violent.

As noted above, a 50 percent rating is assigned for occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing effective work and social 
relationships.    A 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.  

After review of the entire record, the Board finds that the 
Veteran's symptoms are most appropriately described by the 70 
percent disability criteria.  He has had a long-lasting marriage 
and appears to have relations with his son and daughter and 
teenaged grandsons, however, the Veteran's daughter and wife have 
described a very difficult relationship involving threats of 
violence and withdrawal and isolation by the Veteran.  Thus, 
those relationships, while long-lasting, have not been 
particularly effective.  He has difficulty maintaining hygiene 
without assistance or reminders from his wife.  He has great 
difficulty with anger and has resorted to violent physical 
altercations in the past.  He lacks motivation to do the work 
that he used to do and, although his lack of hearing and his 
heart condition contribute to the situation, he has difficulty 
doing work because of the medications used to treat his PTSD.  He 
has described hypervigilent behavior that includes paranoid 
traits.  He has been described to have both homicidal and 
suicidal ideations.  Although his speech has always been 
described as clear and coherent and he has not described having 
panic attacks, he has been described as depressed on many 
occasions.  

While it is true that he does not meet every criterion for a 70 
percent disability rating, he is not required to.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than requirements 
for a particular rating; analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the rating 
scheme].   Moreover, the numerous GAF scores in the record show 
periods where the Veteran's symptoms were viewed as high as 60 
and as low as 50.  As noted above, GAF scores ranging from 51 to 
60 reflect more moderate symptoms including symptoms such as flat 
affect and circumstantial speech and occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning.  Scores ranging from 41 to 50 reflect serious 
symptoms such as suicidal ideation, severe obsessional rituals, 
or any serious impairment in social, occupational functioning 
such as the inability to keep a job.  The Board observes that the 
April 2008 examination report characterized the Veteran's 
symptoms as resulting in a moderate impairment of his 
psychosocial functioning.  In the February 2010 examination 
report, the same examiner reported a "severe reduction in 
occupational functioning since his last examination due in part 
to PTSD."  Clearly, the GAF scores and the overall 
characterization of the Veteran's symptoms more accurately fit 
within the criteria of a 70 percent disability rating than they 
do a 50 percent disability rating.

The Board has also considered a 100 percent disability rating but 
finds that the medical evidence does not meet the criteria of a 
100 percent disability rating.  A 100 percent rating is assigned 
for total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living including maintenance or minimal personal hygiene; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  The evidence does 
not show the Veteran has gross impairment of thought processes or 
communication.  The examiners have reported the Veteran's thought 
processes were unremarkable and his speech has been characterized 
as logical and linear.  There has been inappropriate behavior 
noted in that the Veteran has had episodes of physical violence.  
The Veteran, however, has had about 4 or 5 such episodes that 
have been reported to examiners, and it appears that he has not 
been physically violent with any family member, and it does not 
appear from the medical evidence or the opinions of lay witnesses 
that the Veteran is in persistent danger of hurting himself or 
others.  The Veteran does have to be reminded to attend to his 
personal hygiene, but his appearance has always been 
characterized as appropriate at examinations.  The Veteran was 
once a day off, but has been characterized as oriented to time 
and place in all but one report.  Finally, the Veteran's memory 
is impaired, but is not so impaired as to prevent the Veteran 
from remembering a family member or his own name.  For those 
reasons, the Board finds that the 100 percent disability rating 
criteria are not met and that it is not for application in this 
case.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Based on the examination reports of 
record and the statements of family members, the Board finds that 
the Veteran's symptoms have essentially been the same since the 
date of service connection.  The Board further finds that at no 
time during the pendency of the appeal has the Veteran exhibited 
a higher degree of symptoms sufficient to warrant a 100 percent 
disability rating.  Thus, the Board finds that the currently 
assigned 70 percent disability rating is appropriate from the 
date of service connection and that staged ratings are not 
appropriate.

Total Rating due to Individual Unemployability

As noted above, the Board will address the issue of TDIU.  
Initially, the Board notes that a claim for TDIU has not been 
adjudicated by the RO.  Ordinarily, a claim raised during the 
adjudication of an appeal on another issue would be referred to 
the agency of original jurisdiction for appropriate evidentiary 
and procedural development.  However, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based upon the 
disability or disabilities that are the subject of the increased 
rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009) 
(ruling that if the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability (TDIU) as a result of 
that disability is warranted); see also Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001) (noting that a separate, formal claim 
is not required in cases where an informal claim for TDIU has 
been reasonably raised); see also VAOPGCPREC 12- 2001 (July 6, 
2001) (offering a further expansion on the concept of when an 
informal claim for TDIU has been submitted).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16 (2010).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  38 C.F.R. § 
4.16(a) (2010).  The Court noted the following standard announced 
by the United States Eighth Circuit Court of Appeals in Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based upon 
individual unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only asks 
for TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-
35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" one 
based on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  In a 
pertinent precedent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91 
(Dec. 27, 1991).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of education, 
special training and previous work experience, but not to his age 
or to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a) 
(2010).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 3.321 
(2010).


Analysis

The Veteran's service-connected disabilities include: PTSD, 
currently evaluated as 70 percent disabling; Tinnitus evaluated 
as 10 percent disabling, and, residuals of a grenade fragment 
wound currently evaluated as noncompensable or 0 percent 
disabling.  A combined 80 percent disability rating is in effect.

Because the Veteran's combined disability rating is 70 percent, 
with one of his disabilities being at least 40 percent disabling 
(his PTSD is rated as 70 percent disabling), his service-
connected disabilities meet the schedular criteria for 
consideration of TDIU under 38 C.F.R. § 4.16(a) (2010).

The question that remains to be answered is whether the Veteran's 
service-connected disabilities render him unemployable.  For the 
following reasons, the Board finds that they do render him 
unemployable.

The February 2010 examiner reported that the Veteran's condition 
was worsened to the point where his ability to function in an 
occupation was described to represent a "severe reduction" 
since the last examination and she emphasized that the 
deterioration was "due in part to PTSD."  The Veteran's wife 
stated that the Veteran had lacked the ability to finish simple 
projects around their house and that the Veteran could not 
complete remodeling projects that he had started.  The Veteran's 
problems with concentration and memory have been observed by J.M. 
and his wife.  The Board notes that their observations were made 
over a period of time and out of the clinical environment 
examiners traditionally see patients, and thus they carry great 
probative value in providing a picture of the Veteran's 
disabilities.  

As noted in the discussion of the medical evidence above, the 
Board has concluded that it establishes that the Veteran's PTSD 
disability has a serious impact on his social and occupational 
functioning.  The Veteran has testified how the symptoms of his 
PTSD prevent him or make it hard for him to interact with others, 
particularly in a work setting.  As discussed above, the 
appropriate TDIU standard is not whether a veteran is able to 
obtain any employment, or to maintain marginal employment.  See 
Moore, 1 Vet. App. at 358.  Rather, the standard is a subjective 
one and is whether a veteran can obtain and maintain 
substantially gainful employment.  In that regard, the Board 
finds that the evidence is at least in equipoise as to whether 
the criteria of TDIU are met.  Thus, applying the benefit of the 
doubt rule, the Board finds that the Veteran's PTSD symptoms by 
themselves are sufficient to prevent the Veteran from maintaining 
substantially gainful employment.

In summary, the Board finds that the evidence is at least in 
equipoise as to whether the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities.  Applying the benefit of the doubt rule, 
the appeal of the denial of TDIU is allowed.

Entitlement to service connection for dental trauma.

Entitlement to service connection for lipoma of the left 
leg, right arm and back.  

At the August 2010 hearing, the Veteran and his representative 
stated that the Veteran intended to withdraw his claims for 
service connection for dental trauma and lipoma of the left leg, 
right arm and back.  See hearing transcript at pages 2-3.  Under 
38 U.S.C.A. § 7105, the Board does not have jurisdiction over 
issues withdrawn by the veteran.  Pursuant to 38 C.F.R. § 20.204, 
a veteran can withdraw his appeal, or any issue therein, at a 
hearing before a VLJ.  Pursuant to 38 C.F.R. § 20.204(b), the 
withdrawal was effective upon receipt by the Board, or in this 
case, on August 24, 2010.  Thus, the Board has no jurisdiction to 
consider the two issues which have been withdrawn and they shall 
therefore be dismissed.





ORDER

Entitlement to service connection for hypertension is denied.

New and material evidence having not been received, the claim of 
entitlement to service connection for basal cell carcinoma of the 
nose is not reopened, and the claim remains denied.

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss is 
reopened, and the claim is granted to that extent.

Entitlement to a disability rating of 70 percent disabling for 
service-connected PTSD effective April 12, 2004, is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.

Entitlement to TDIU is granted effective February 4, 2010, 
subject to controlling regulations governing the payment of 
monetary benefits.

Entitlement to service connection for dental trauma is dismissed.

Entitlement to service connection for lipoma of the left leg, 
right arm and back is dismissed.  


REMAND

Entitlement to service connection for skin cancer of the 
back.

Entitlement to service connection for bilateral hearing 
loss.

The Veteran contends that his exposure to sun radiation during 
active duty service has resulted in skin cancer of the back.  The 
Board notes that February 2010 and April 2004 dermatology 
treatment notes indicate that skin was removed from the Veteran's 
back.  The April 2004 note states that the Veteran had an 
"atypical compound nevi excised from back last year."  The 
Veteran testified that a physician told him that the skin cancer 
he had on his back was due to sun exposure.  See hearing 
transcript at page 31.  At the hearing, the Veteran submitted 
photographs of himself during his service in Vietnam that 
illustrated that he often did not wear a shirt and was exposed to 
sun.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  In this 
case all criteria have been met.  The Board remands the claim for 
a medical examination that describes the nature and extent, if 
any, of a skin condition manifested by the Veteran and if such a 
condition is diagnosed, whether such condition was incurred in or 
aggravated during the Veteran's active duty.  

With regard to the Veteran's bilateral hearing loss, the Board 
observes that the January 2008 VA audiologist reported that the 
Veteran was "exposed to high levels of noise" during service, 
but that since the Veteran's discharge audiological data showed 
normal hearing, it was not likely that the Veteran's current 
hearing loss was related to service.  The Board notes that the 
Veteran testified about the noise that he was exposed to during 
service and, importantly, of his temporary loss of hearing during 
service when the grenade or mine that wounded him exploded.  

The Court has held that once VA undertakes the effort to provide 
an examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make 
reasonable efforts to assist in obtaining evidence necessary to 
substantiate a claim for benefits pursuant to 38 U.S.C.A. § 
5103A(a)(1) includes providing an examination that is adequate 
for rating purposes.  It is incumbent upon the rating official to 
ensure that a diagnosis or condition is described and supported 
in sufficient detail for evaluation purposes.  See 38 C.F.R. § 
4.2 (2010).  In this case, the Board remands the claim for 
another audiological examination that addresses the nature and 
extent of noise encountered by the Veteran during service and 
provides a rationale supporting an opinion whether the Veteran's 
hearing loss is related to his active duty service beyond a mere 
referral to a discharge hearing report.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall provide the Veteran's VA claims 
folder to an appropriate VA examiner 
experienced in the treatment of skin cancer.  
The examiner shall examine the Veteran and 
provide a detailed description, including 
measurements of areas affected, and a 
diagnosis of any skin disorder manifested by 
the Veteran.  If such a diagnosis is 
provided, the examiner shall also provide an 
opinion whether it is at least as likely as 
not that the Veteran's diagnosed skin 
disorder was incurred in or aggravated during 
his active duty service.  

If the examiner is unable to provide the 
requested opinion without resort to mere 
speculation, the examiner shall state the 
reasons why that is the case.  The examiner's 
written examination report shall be 
associated with the Veteran's VA claims 
folder.

2.  VA shall provide the Veteran's VA claims 
folder to a VA audiologist who shall review 
the Veteran's VA claims folder before 
examining the Veteran.  The examiner shall 
report the nature and extent of hearing loss 
manifested by the Veteran and shall provide 
an opinion whether it is at least as likely 
as not that the Veteran's hearing loss was 
incurred during or aggravated by the 
Veteran's active duty service.

If the examiner is unable to provide the 
requested opinion without resort to mere 
speculation, the examiner shall state the 
reasons why that is the case.  The examiner's 
written examination report shall be 
associated with the Veteran's VA claims 
folder.

3.  After completion of the foregoing and any 
other development deemed necessary, VBA shall 
readjudicate the Veteran's claims for 
entitlement to service connection for skin 
cancer of the back and bilateral hearing 
loss.  If the benefits sought on appeal 
remain denied, VBA should provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


